Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed 08/24/2022 in response to the Office Action of 05/25/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-8 and 16-17, drawn to a composition comprising an improved T cell, wherein the T cell has increased EZH2 activity.
	Additionally, Applicant has elected PI3K as the species of regulatory molecule.
	Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 1-8, 11, 16-23 and 34-35 are pending in the application. Claims 11, 18-23 and 34-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.

4.	Claims 1-8 and 16-17 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsoum et al. (WO 2014197826, published on 12/11/2014).
	Claims 1, 3 and 16-17 are herein drawn to a composition comprising an improved T cell, wherein the T cell has increased EZH2 activity, wherein the T cell comprises an mRNA molecule encoding a variant of EZH2.
	Barsoum et al. teach that the method comprises delivering to the T cell an EZH2 mRNA; see entire document, e.g. second paragraph of page 9.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (FEBS Lett. 21 December 2015, Vol 589, No 24, pages 4106-4111).
	Claims 1-6 and 16-17 are herein drawn to a composition comprising an improved T cell, wherein the T cell has increased EZH2 activity, wherein the T cell expresses an EZH2S21A protein.
	Zhang et al. teach a composition comprising a Hela cells (TZM-bl cells) having increased EZH2 activity; see entire document, e.g. abstract, page 4108-right col.-paragraph 4, page 4110-right col. Zhang et al. teach the Hela cells (TZM-bl cells) expresses an EZH2S21A protein (the instant claim 2); see page 4108-right col.-paragraph 4. 
For claims 3-4, Zhang et al. teach inhibition of PI3K/Akt activity by LY294002 (an inhibitor of PI3K) or knockdown Akt expression by siRNA reduced the level of EZH2 S21 phosphorylation; see page 4108-right col.-paragraph 1.
Zhang et al. teach: in resting CD4+ T cells and HIV-1 latent T cells, the increase
of EZH2 expression has been linked to silencing HIV-1 gene expression; EZH2 activity is regulated in a number of ways including transcription factors, microRNAs, signaling pathways, post translational modifications, and reactive oxygen species (ROS); in addition, phosphorylation of EZH2 protein by activation of AKT signaling pathway can inhibit EZH2 activity; see page 4106-right col.-paragraph 1.
	Zhang et al. teach treatment with mimicking non-phosphorylation mutant EZH2 21A (the instant claim 16) caused a significant increase in the EZH2 level in TZM-bl cells; see page 4110-right col.
	Although Zhang et al. does not expressly teach an improved T cell, wherein the T cell has increased EZH2 activity. However, since it was well known to one of ordinary skill in the art that HIV-1 infected host CD4+ T cells, and given the teaching of "In resting CD4+ T cells and HIV-1 latent T cells, the increase of EZH2 expression has been linked to silencing HIV-1 gene expression" (Zhang et al., page 4106-right col.-para 1 and page 4110-left col.-para 1); it would have been obvious to one of ordinary skill in the art to have provided a composition comprising a T cell genetically modified to express EZH2 S21A protein to improve the ability of T cell to fight HIV-1 infection, according to Zhang et al.
	Although Zhang et al. does not expressly teach an inhibitory RNA molecule targeting PI3K; given the teaching of LY294002 (an inhibitor of PI3K) or knockdown Akt expression by siRNA reduced the level of EZH2 S21 phosphorylation (Zhang et al., page 4108-right col.-paragraph 1); it would have been obvious to one of ordinary skill in the art to have siRNA of PI3K to reduce the level of EZH2 S21 phosphorylation and increase the EZH2 level according to Zhang et al.

12.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (FEBS Lett. 21 December 2015, Vol 589, No 24, pages 4106-4111) as applied to claims 1-6 and 16-17 above, and further in view of Berger et al. (US 20170267739, published on 09/21/2017).
	Claims 7-8 are herein drawn to the composition of claim 1, wherein the T cell is a CAR T cell comprising a chimeric antigen receptor (CAR) comprising at least one sequence selected from the group consisting of a binding domain, a co-stimulatory signaling domain, a cytoplasmic signaling sequence and a combination thereof.
	The teachings of Zhang et al. have been set forth in the above rejection of claims 1-6 and 16-17 under 35 U.S.C. 103.
	Zhang et al. do not teach the T cell is a CAR T cell comprising a chimeric antigen receptor (CAR).
	However, this deficiency is remedied by Berger et al.
	Berger et al. teach a method of generating a CAR-expressing recombinant CD8+ T cell and/or a CD4+ T cell (such as autologous T cells) to control HIV infection; see entire document, e.g. title, abstract, [0005], [0010], [0012]. Berger et al. teach the CARs comprise at least two extracellular domains fused, via a transmembrane domain to a cytoplasmic signaling domain; see abstract. Berger et al. teach the CAR comprises a cytoplasmic signaling domain from CD3 zeta; see [0008].
It would have been obvious to one of ordinary skill in the art that transfection of EZH2S21A of Zhang et al. into the CAR T cells of Berger et al., because Berger et al. teach CAR T cells would control HIV infection, and Zhang et al. teach mimicking non-phosphorylation mutant EZH2S21A increase in the EZH2 level and the increase of EZH2 expression has been linked to silencing HIV-1 gene expression.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.	Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-7 and 10 of U.S. Patent No. 9,057,054. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 1 and 3 are herein drawn to a composition comprising an improved T cell, wherein the T cell has increased EZH2 activity, wherein the T cell has been contacted with an inhibitor of a regulator of the level and activity of EZH2.
	Claims 1, 6-7 and 10 of U.S. Patent No. 9,057,054 are drawn to method of generating a population of antigen-specific memory T-cells comprising contacting said T cell with an mTOR pathway inhibiting agent, wherein said T cells express EZH2.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 9,057,054. The generated T cell claimed in the claims of the patent are the same as the instantly claimed improved T cell.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642